MacLean, J.
In his verified complaint, the plaintiff averred that the defendant employed him, as broker, to procure a purchaser for certain property; that he procured a proposed purchaser, who accepted the terms and conditions upon which the defendant, agreed to sell the premises, and that the defendant agreed, in writing, to consummate such purchase and sale. Of these asseverations, the plaintiff proved none upon the trial. He testified that he first met the defendant in the defendant’s store, in July, and offered him some property for his farm in Connecticut, and that they had some correspondence, a part, but not the beginning, of which he introduced in evidence. In a letter of July 15th, after referring to some property apparently disparaged by the defendant, he wrote: “I send you herewith the particulars of another property which may suit you better. Ho. -E. 98th Street, * * * price, $17,000, one mortgage, $li,000.” The defend*751ant replied on the same day: “ Kindly let me know by mail on what conditions the deal in 98th Street can be made. I have seen it. (Salutation and signature.) P. S. Let me know all particulars, including length of time on mortgage.” On the 19th the plaintiff wrote: “ The owner of the property * * * tells me that the mortgage of $11,000 is on the property for some time and has been due for over 4 years, and he is positive that so long as interest is paid punctually, the mortgage can remain for always.” And on the 21st he wrote further: “My party has seen the farm and made me the following proposition: He will accept the farm free and clear and $2,000 cash in payment for his property - E. 98th Street, subject to mortgage of $11,000.” The next day, the defendant wrote: “I have well-considered your proposition and the utmost I could give is $1,000,. the farm free and clear.” On the 26th the plaintiff replied: “ I have seen my party again and * * * I persuaded him to-accept your proposition of $1,000 cash and the farm free and' clear. If satisfactory to you, you can meet the party to-morrow, Wednesday, July 27th, at eleven o’clock, a. m. * * * to close the matter.” The defendant answered on the same day, excusing himself from the appointment and saying: “Meanwhile will you kindly find out if I can procure from them a standing-mortgage. Upon receipt of your answer, I will let you know when I can meet your party.” To this the plaintiff replied on July 28th: “In reference to the mortgage, can only state that the same can positively remain as long as interest is paid punctually. The mortgage was made a good many years ago and is now four years overdue, which shows very plainly that the party does not want the money. It would be foolish to disturb the mortgage and insist on an extension as long as the mortgagee is satisfied.” Then, and on the same day, the defendant ended the chaffering, as he had a right to, even if he gave a conventional rather than the real reason for his action, with a postal card, running: “ Tours received and in reply would say that, owing to unforeseen circumstances I am unable to make the deal as I would wish, so I am compelled to drop it at present.” In all this the plaintiff proved neither employment, nor agreement upon the terms and conditions, nor promise to pay or to sell or to exchange. The mere statement by the defendant of the utmost he could give in money and property did not make an offer, nor could another make it a proposition by calling it a proposition. The plaintiff’s letter, purporting to accept a proposition by the *752defendant, was itself but an offer, and could only become part of an agreement through acceptance by the defendant. Harvey v. Facey, App. Cases, 1898; H. of L. and P. C. 552 Moreover, the plaintiff had kept negotiations from passing a preliminary stage by failing to furnish particulars about the stability of the mortgage according to request, which request he again disregarded after what he called the acceptance, and reproved his alleged employer as foolish for the requirement.
The judgment should have been given to the defendant, and it should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Fbeedman, P. J., concurs.